Case 1:16-cv-00375-AJT-JFA Document 303 Filed 03/11/19 Page 1 of 3 PageID# 12114




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                                )
                                                     )    Case No. 16‐cv‐00375
        Plaintiffs,                                  )    Hon. Anthony J. Trenga
                                                     )    Hon. Mag. John F. Anderson
 v.                                                  )
                                                     )
 CHARLES H. KABLE, Director of the                   )
 Terrorist Screening Center; in his official         )
 capacity, et al.;                                   )
                                                     )
        Defendants.                                  )




                      PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

        Plaintiffs Anas Elhady, Baby Doe 2, by his next friend, Father Doe 2, Yaseen Kadura,

 Osama Hussein Ahmed, Ahmed Ibrahim Al Halabi, Michael Edmund Coleman, Wael Hakmeh,

 Hassan Shibley, Ausama Elhuzayel, Donald Thomas, Murat Frljuckic, Ibrahim Awad, Mark

 Amri, Adnan Khalil Shaout, Saleem Ali, Shahir Anwar, Samir Answar, Muhammad Yahya

 Khan, Hassan Fares, Zuhair El-Shwehdi, and John Does 2-4 (collectively referred as

 “Plaintiffs”) move for summary judgment on liability, and declaratory relief, on Counts I and

 III of their First Amended Complaint [Dkt. 22] against Defendants, under Federal Rule of Civil

 Procedure 56 and the Eastern District of Virginia Local Rules.

        Summary judgment is appropriate for the reasons attached in the accompanying

 Memorandum in Support.




                                               -1-
Case 1:16-cv-00375-AJT-JFA Document 303 Filed 03/11/19 Page 2 of 3 PageID# 12115



       WHEREFORE, for the reasons discussed in the accompanying Memorandum in

 Support, Plaintiffs respectfully request this Honorable Court GRANT their Motion for

 Summary Judgment on liability and declaratory relief and enter judgment in the form of the

 attached order.

                                             Respectfully submitted,

                                             COUNCIL ON AMERICAN-ISLAMIC
                                             RELATIONS
                                             BY:         /s/ Gadeir Abbas
                                             LENA F. MASRI (DC 1000019) (pro hac vice)
                                             GADEIR I. ABBAS (VA 81161)*
                                             CAROLYN M. HOMER (DC 1049145) (pro hac
                                             vice)
                                             Attorneys for Plaintiffs
                                             453 New Jersey Ave, SE
                                             Washington, DC 20003
                                             Phone: (202) 742-6420

                                             *Gadeir Abbas is licensed in VA, not in D.C.
                                             Practice limited to federal matters.

                                             AKEEL & VALENTINE, PLLC
                                             SHEREEF H. AKEEL (P54345)
                                             888 W. Big Beaver Rd., Ste. 910
                                             Troy, MI 48084
                                             Phone: (248) 269-9595
                                             shereef@akeelvalentine.com
 Dated: March 11, 2019




                                            -2-
Case 1:16-cv-00375-AJT-JFA Document 303 Filed 03/11/19 Page 3 of 3 PageID# 12116



                                  CERTIFICATE OF SERVICE


        I hereby certify that on March 11, 2019, I electronically filed the foregoing document

 with the Clerk of the Court for the Eastern District of Virginia using the ECF System, which

 will send notification to the registered participants of the ECF System as listed on the Court’s

 Notice of Electronic Filing.

                                               COUNCIL ON AMERICAN-ISLAMIC
                                               RELATIONS

                                               BY: /s/ Gadeir Abbas
                                               LENA F. MASRI (P73461) (pro hac vice)
                                               GADEIR I. ABBAS (VA: 81161)
                                               CAROLYN M. HOMER (DC 1049145) (pro hac
                                               vice)
                                               Attorneys for Plaintiff
                                               453 New Jersey Ave, SE
                                               Washington, DC 20003
                                                      Phone: (202) 742-6420

                                               Gadeir Abbas is licensed in VA, not in D.C.
                                               Practice limited to federal matters.




                                              -3-
